28 So.3d 117 (2010)
Rodriguez WEATHERS, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-3875.
District Court of Appeal of Florida, Fifth District.
January 22, 2010.
Rehearing Denied February 17, 2010.
Mark J. O'Brien of O'Brien Bower, PA, Tampa, for Petitioner.
Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is denied. Petitioner has not alleged that his appeal was dismissed due to state action or ineffective assistance of counsel.
Petition for belated appeal DENIED.
MONACO, C.J., TORPY and EVANDER, JJ., concur.